ORDER OF THE COURT
The Respondent’s Petition for Panel Rehearing is granted. The panel opinion of this court of December 30, 2002 is withdrawn and the judgment of this court of December 30, 2002 is vacated. The petitioners are invited to submit a brief within fourteen days to address the question of whether this court has jurisdiction to reinstate petitioners’ grant of voluntary departure. The Respondent will then have ten days in which to submit a reply brief. Briefs shall not exceed fifteen pages per side.